Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I, species i) of Claim 37, and species a) of Claim 38, without traverse, filed 2/02/22, is acknowledged.  

Claims 40, 42, 45-47, and 49-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 37-39, 41, 44, and 48 are under examination.  

2.   Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows: 
Specific deficiency – sequences are found throughout the specification and figures missing SEQ ID NO:s, e.g. at page 35 and Figure 3.

Required response - Applicant identify all sequences by SEQ ID NO:..

3.   The Title is objected to because it does not accurately describe the invention under examination.  The claimed invention is not a method, it comprises a product comprising a T cell receptor V region (TCRV)-immunoglobulin Fc (IgFc) fusion protein.

Appropriate correction is required.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 37-39, 41, 44, and 48 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the TCRV-IgFc of the claims.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For claims employing a genus of reagents, e.g., the TCRV-IgFc of the claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  An adequate written description requires the disclosure of both a common function and a common structure.  While a common function has been disclosed, the down-modulating of an MHC molecular complex, a common structure has not been disclosed.  And note that the specification discloses that the size of the TCR repertoire is ~1018 (presumably human alone).  

When an inadequate structure function relationship is not disclosed, a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004):
(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

 Turning to the specification for a representative number of species, we see that the first example discloses an experimental model wherein a cloned OVA-specific TCR is provided as a starting point.  Such is not a real world example (e.g., the searching through of a TCR repertoire of ~1018) of an actual TCRV-IgFc for the down-modulating of an MHC molecular complex.  In the second example a cloned MOG35-55-specific TCR is again provided as a starting point.  An additional allergy example is provided, but again, it provides no real support for a demonstration of a representative number of species of the claimed TCRV-IgFc construct useful for the down-modulating of an MHC molecular complex. 

  As none (ø) cannot be considered to be a representative number species, one of skill in the art would conclude that the specification fails to disclose the possession of the TCRV-IgFc construct useful for the down-modulating of an MHC molecular complex of the instant claim.  See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

6.   Claims 37 and 38 are rejected on the basis that the claim recites improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush groupings of Claim 37, antigens specific to autoimmune diseases are unrelated to antigens specific to alloantigens (donor-derived antigens) and/or antigens specific to allergic diseases.  The antigens share no sequence commonalities and the conditions do not share a common pathology or etiology.  Accordingly, they do not properly comprise a Markush grouping of alternatives.

7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.   Claims 37-39, 41, 44, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2003/0012782 (IDS).

The ‘782 application teaches:
An agent for down-modulating MHC molecular complex of (i) below:
(i) an agent for down-modulating MHC molecular complex comprising, as an active ingredient, a T-cell receptor chimeric protein being a fusion protein of a T-cell receptor variable region recognizing a complex of an autoimmune disease-specific antigen and an MHC molecule and an immunoglobulin Fc region, wherein the agent binds to a complex of the specific antigen and the MHC molecule on an antigen-presenting cell or a target cell recognized by a pathogenic T cell to reduce the expression of the MHC molecular complex, in an antigen specific manner by being incorporated in the cell;

The agent for down-modulating MHC molecular complex according to claim 37, wherein
(a) the T-cell receptor chimeric protein comprises a variable region, whole of CDR3 and J region of a T-cell receptor;

An agent for decreasing T-cell function causing an autoimmune disease of (i) below:
(i) an agent for decreasing T-cell function causing an autoimmune disease comprising, as an active ingredient, a T-cell receptor chimeric protein being a fusion protein of a T-cell receptor variable region recognizing a complex of an autoimmune disease-specific antigen and an MHC molecule and an immunoglobulin Fc region, wherein the agent binds to a complex of the specific antigen and the MHC molecule on an antigen-presenting cell or a target cell recognized by a pathogenic T cell to reduce the expression of the MHC molecular complex in order to avoid recognition by the pathogenic T cell by being incorporated in the cell;

The agent for decreasing T-cell function according to claim 39, wherein
(a) the T-cell receptor chimeric protein comprises a variable region, whole of CD3 and J region of a T-cell receptor;

A therapeutic agent for an autoimmune disease, comprising the agent for down-modulating the MHC molecular complex according to claim 37;

A therapeutic agent for an autoimmune disease, comprising the agent for down-modulating the MHC molecular complex according to claim 39;

A reagent for detecting an autoimmune disease of (i) or (11) below:
(i) a reagent for detecting an autoimmune disease, comprising a labeled T-cell receptor chimeric protein being a fusion protein of a T-cell receptor variable region recognizing a complex of autoimmune disease-specific antigen and an MHC molecule and an immunoglobulin Fc region, and which binds to a complex of the specific antigen on a living cell and the MHC molecule and is incorporated in the cell; or
(11) the reagent for detecting an autoimmune disease of (1) above, wherein the MHC molecule is a classical MHC molecule or a non-classical MHC molecule (see particularly, the Abstract; paragraph [0024]; paragraph [0026]; paragraph [0027]; paragraph [0053]; and paragraph [0060].  Note that a recombined TCRVα comprises a CDR3 and a J region.  Further note that intended use adds no patentable weight to the product of the instant claims.

The reference clearly anticipates the claimed inventions. 

9.   No claim is allowed. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

G.R. Ewoldt, Ph.D., 2/12/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644